Citation Nr: 1538544	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  14-39 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from October 1953 to October 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for bilateral hearing loss and assigned a noncompensable evaluation effective May 28, 2010.  The claim was remanded by the Board in May 2015 for additional development.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The average Puretone threshold in decibels during an authorized audiological evaluation in February 2012 was 52.5 in the right ear and 58.75 in the left ear.  Speech recognition scores using the Maryland CNC word lists were 86 percent in the right ear and 94 percent in the left ear.

2.  The average Puretone threshold in decibels during an authorized audiological evaluation in July 2012 was 47.5 in the right ear and 55 in the left.  Speech recognition scores using the Maryland CNC word lists were 96 percent in both ears.

3.  The average Puretone threshold in decibels during an authorized audiological evaluation in July 2015 was 51.25 in the right ear and 56.25 in the left.  Speech recognition scores using the Maryland CNC word lists were 98 percent in the right ear and 96 percent in the left ear.

CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Tables VI, VIA and VII (Diagnostic Code 6100) and § 4.86 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Veteran is disagreeing with the rating assigned after service connection has been granted and an initial disability rating and effective date have been assigned.  Thus the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, to include identified private treatment records (although many were dated prior to the effective date of the grant of service connection), and afforded the Veteran appropriate examinations to determine the severity of his disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  There was also substantial compliance with the Board's May 2015 remand instructions as outstanding VA treatment records were obtained and a contemporaneous VA examination was conducted in July 2015.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral sensorineural hearing loss range from noncompensable (zero percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz ).  See 38 C.F.R. § 4.85 (2015). 

To evaluate the degree of disability for bilateral service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from Level I for essentially normal acuity through Level XI for profound deafness.  See 38 C.F.R. § 4.85 and Tables VI, VIA, and VII (Diagnostic Code 6100) (2015).  Section 4.86 provides an alternative rating method which may be used for certain defined "exceptional patterns of hearing impairment." 

Section 4.85(a) requires that an examination for hearing loss be conducted by a state-licensed audiologist, and must include both a controlled speech discrimination test (Maryland CNC test) and a pure tone audiometry test.  Examinations must be conducted without the use of hearing aids.  Section 4.85(c) indicates that Table VIA, "Numeric designation of Hearing Impairment Based Only on Puretone Threshold Average," will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of inconsistent speech discrimination scores.  

The Veteran seeks a compensable rating for his service-connected bilateral hearing loss.  He reports that his hearing loss is severe enough to qualify for hearing aids and that the length of time he has lived with hearing loss should be considered.  See August 2012 notice of disagreement.  The Veteran also contends that he has problems hearing during conversations and continually finds himself asking "what?"  See October 2014 VA Form 9.  In a July 2015 statement, the Veteran reported that his 2015 test showed deterioration in 12 of the 18 categories measured from levels recorded in 2010 and that he has difficulty understanding what his wife is saying when she speaks from across the room and in trying to comprehend what his grandchildren are saying in their high, thin voices.  

The Veteran also asserts that in fairness to Veterans, VA should employ some flexibility and compassion in dealing with individual cases rather than rigidly insisting on the Maryland CNC test.  He reports that in his situation, hearing loss exists mainly in the higher frequencies, where women's' voices tend to be, but the Maryland CNC test uses a man's voice.  He questions whether the Maryland CNC test is absolutely appropriate for testing speech comprehension in individuals whose hearing loss lies mainly in the higher frequencies.  See August 2012 notice of disagreement; October 2014 VA Form 9.  While the Board acknowledges this argument, it is bound to use the criteria for evaluating hearing loss disability as laid out in the VA regulations discussed above.  

The evidence of record in this case consists of two VA examination reports and VA and private treatment records.  As noted above, many of the private treatment records obtained are in relation to treatment the Veteran received prior to the May 28, 2010, effective date of the grant of service connection for bilateral hearing loss.  Only records dated as of May 28, 2010, can be considered in determining whether the Veteran is entitled to an initial compensable rating for his bilateral hearing loss.  

A private treatment record dated in August 2010 documents that the Veteran was seen for a recheck of hearing loss.  It was noted that he had hearing loss due to wax and had been using drops the past few days to soften the wax.  No audiogram was conducted.  The assessment was impacted cerumen and routine removal was conducted.  See record from North Carolina Eye, Ear, Nose & Throat.  

The Veteran underwent a VA hearing loss and tinnitus Disability Benefits Questionnaire (DBQ) in February 2012.  He reported the functional impact of his hearing loss to include difficulty communicating with others in most environments.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
65
65
LEFT
30
45
55
65
70

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 94 percent in the left ear.  The average Puretone threshold in decibels was 52.5 in the right ear and 58.75 in the left ear.  Under Table VI, 38 C.F.R. § 4.85, these results correspond to a Level II in both ears.  The applicable percentage rating is 0 percent under Table VII.  See 38 C.F.R. § 4.85.  

A July 2012 VA audiology note documents that the Veteran was new to the clinic and was being seen for hearing evaluation.  He reported a gradual decline in hearing for over 40 years and indicated that hearing aids had been recommended by an ear nose and throat doctor in 1989, though the Veteran denied ever trying amplification.  The Veteran reported difficulty understanding family members/friends and hearing the television at a volume comfortable for others.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
45
60
60
LEFT
20
35
50
65
70

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The average Puretone threshold in decibels was 47.5 in the right ear and 55 in the left ear.  Under Table VI, 38 C.F.R. § 4.85, these results correspond to a Level I in both ears.  The applicable percentage rating is 0 percent under Table VII.  See 38 C.F.R. § 4.85.  The audiologist noted that based on the degree/configuration of hearing loss and its impact on activities of daily living, the Veteran may benefit from bilateral amplification.  The Board notes that VA treatment records document that hearing aids were subsequently issued.  

The Veteran underwent another VA hearing loss and tinnitus DBQ in July 2015, pursuant to the Board's May 2015 remand.  He reported the functional impact of his hearing loss was that he kept having to say "what?" a lot and he had more trouble with the voices of women and children.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
55
60
60
LEFT
35
40
55
60
70

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 percent in the left ear.  The average Puretone threshold in decibels during an authorized audiological evaluation in July 2015 was 51.25 in the right ear and 56.25 in the left.  Under Table VI, 38 C.F.R. § 4.85, these results correspond to a Level I in both ears.  The applicable percentage rating is 0 percent under Table VII.  See 38 C.F.R. § 4.85.  The examiner noted that the Response to hearing loss is highly individualized; however, the Veteran's current type, degree, and configuration would make it difficult to converse easily, particularly in adverse listening situations such as in the presence of high levels of background noise, when the speaker's lips are not easily visible, in the absence of visual cues, and when speakers are at greater than conversation distance of around three feet.  

The preponderance of the evidence of record does not support the assignment of a compensable rating for the service-connected bilateral hearing loss.  This is so because the results of audiometric testing in February 2012, July 2012, and July 2015 reveal that the Veteran's hearing loss disability remained consistent.  None of this evidence has shown his bilateral hearing loss to be of such severity so as to warrant a compensable schedular rating.  Rather, as noted above, the applicable percentage rating at the time of each examination has been 0 percent under Table VII.

The Board has considered whether 38 C.F.R. § 4.86 (a) and (b) apply to this case.  Consideration under these provisions, however, is not warranted, as neither the right nor left ear displayed pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) of 55 decibels or more, nor were pure tone thresholds 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, with each ear evaluated separately.  See February 2012 and July 2015 hearing loss and tinnitus DBQs; July 2012 VA audiology note.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


Extraschedular Consideration 

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2015).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's bilateral hearing loss (i.e., needing hearing aids; difficulty communicating with others in most environments, to include when his wife speaks to him from across the room; difficulty understanding family members/friends, especially women and children; difficulty hearing the television at a volume comfortable for others; and having to say "what?" a lot) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.

ORDER

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


